Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9-12, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9, and 13-19 of copending Application No. 17289086. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Current Claims
Copending Application No. 172189056
1. An apparatus comprising at least one reflective surface configured to reflect electromagnetic waves, 
wherein a reflective response of at least one portion of said reflective surface with respect to said electromagnetic waves is electronically controllable, 
wherein said apparatus is configured to at least temporarily control said reflective response of said at least one portion of said reflective surface.
1. Apparatus comprising: at least one movable reflective surface that reflects electromagnetic waves; and at least one actuator coupled with the at least one movable reflective surface, wherein said at least one actuator at least temporarily drives a linear displacement of all of said at least one movable reflective surface in a direction substantially normal to the at least one movable reflective surface.
Or 
6. Apparatus according to claim 1, wherein said apparatus comprises at least one movable reflector element having said at least one reflective surface, and wherein said actuator drives a linear displacement of said at least one movable reflector element and/or of said at least one reflective surface
Or
13. Method of operating an apparatus comprising at least one movable reflective surface that reflects electromagnetic waves and at least one actuator coupled with the at least one movable reflective surface, wherein said method comprises: at least temporarily driving, by means of said actuator, a linear displacement of all of said at least one movable reflective surface in a direction substantially normal to the at least one movable reflective surface
2. Apparatus according to claim 1, wherein said apparatus is configured to perform one or more of reflect, transmit, and receive electromagnetic waves that have a frequency of 3 gigahertz, or greater.  

2. Apparatus according to claim 1, wherein said at least one movable reflective surface reflects electromagnetic waves that have a frequency of 3 gigahertz, GHz, or greater and/or to reflect electromagnetic waves in the millimetre wave range.
3. Apparatus according to claim 1, 
wherein at least one portion of said reflective surface is movable, wherein a control of said reflective response comprises at least one of: 
a) temporarily drive a movement of said at least one movable portion of said reflective surface, 
and b) control reflective properties of said at least one portion of said reflective surface with respect to said electromagnetic waves.  
 
7. Apparatus according to claim 1, comprising a plurality of movable reflecting surfaces that reflect said electromagnetic waves, wherein said at least one actuator at least temporarily drives a linear displacement of at least one of said plurality of movable reflecting surfaces
Or
9. Apparatus according to claim 1, comprising a control unit that is applies a control signal to said at least one actuator.
4. Apparatus according to claim 1, comprising at least one of: a) electromechanical actuator configured to drive a movement of said at least one movable reflective surface portion,

4. Apparatus according to claim 1, wherein said at least one actuator comprises at least one of: a piezoelectric element, a magnetostrictive element, an electroactive module, and a piezoelectric film
5. Apparatus according to claim 4, wherein said electromechanical actuator comprises at least one of: a) an actuator configured to provide haptic feedback and b) a piezoelectric element.

4. Apparatus according to claim 1, wherein said at least one actuator comprises at least one of: a piezoelectric element, a magnetostrictive element, an electroactive module, and a piezoelectric film
7. Apparatus according to claim 4, wherein said reflective element comprising graphene elements comprises a plurality of graphene nanoribbons.
3. Apparatus according to claim 1, wherein said at least one movable reflective surface comprises at least one of the following components: electrically conductive material, metal, and electrically isolating material with an electrically conductive surface.
9. Radio device comprising a radio interface configured to wirelessly exchange data with at least one further device, 
wherein said radio device comprises at least one apparatus comprising at least one reflective surface configured to reflect electromagnetic waves, 
wherein a reflective response of at least one portion of said reflective surface with respect to said electromagnetic waves is electronically controllable,  
wherein said apparatus is configured to at least temporarily control said reflective response of said at least one portion of said reflective surface, 
wherein said radio device is configured to: establish a first communications channel with said at least one further device using said electromagnetic waves, 
and establishing a second communications channel with said at least one further device by at least temporarily controlling said reflective response of said at least one portion of said reflective surface.  

14. Method according to claim 13, further comprising mechanically modulating electromagnetic waves reflected at said at least one movable reflective surface.
Or
15. Radio device comprising a radio interface for wirelessly exchanging data with at least one further device, wherein said radio device comprises at least one apparatus according to claim 1.
Or
16. Radio device comprising: a transmitter that transmits electromagnetic waves via an antenna system with a first beam characteristic to an apparatus according to claim 1; and a receiver that receives reflected modulated electromagnetic waves from said apparatus, wherein said radio device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves.
Or
17. Radio system comprising: a radio device comprising a radio interface for wirelessly exchanging data with at least one further device, wherein said radio device comprises at least one apparatus according to claim 1; and the at least one further radio device comprising: a transmitter that transmits electromagnetic waves via an antenna system with a first beam characteristic to the at least one apparatus according to claim 1; and a receiver that receives reflected modulated electromagnetic waves from said at least one apparatus, wherein said at least one further radio device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves.
Or
18. Method of operating a radio system according to claim 17, said method comprising: transmitting a first signal from said further radio device via an antenna system with a first beam characteristic to said radio device, mechanically modulating and reflecting, by said radio device, at least a portion of said first signal, receiving said mechanically modulated and reflected first signal at said further radio device, and determining a second beam characteristic for said antenna system depending on said received modulated and reflected first signal.
Or
19. Method according to claim 18, further comprising: performing further transmissions from said further radio device to said radio device using said second beam characteristic.
10. Radio device according to claim 9, wherein said radio device is configured to: determine, using said first communications channel, a first secret, which is a shared secret common to the radio device and said further device; determine, depending on said first secret, a second secret; and transmit first information characterizing said second secret to said further device using said second communications channel.
16. Radio device comprising: a transmitter that transmits electromagnetic waves via an antenna system with a first beam characteristic to an apparatus according to claim 1; and a receiver that receives reflected modulated electromagnetic waves from said apparatus, wherein said radio device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves.
Or
17. Radio system comprising: a radio device comprising a radio interface for wirelessly exchanging data with at least one further device, wherein said radio device comprises at least one apparatus according to claim 1; and the at least one further radio device comprising: a transmitter that transmits electromagnetic waves via an antenna system with a first beam characteristic to the at least one apparatus according to claim 1; and a receiver that receives reflected modulated electromagnetic waves from said at least one apparatus, wherein said at least one further radio device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves.
Or
18. Method of operating a radio system according to claim 17, said method comprising: transmitting a first signal from said further radio device via an antenna system with a first beam characteristic to said radio device, mechanically modulating and reflecting, by said radio device, at least a portion of said first signal, receiving said mechanically modulated and reflected first signal at said further radio device, and determining a second beam characteristic for said antenna system depending on said received modulated and reflected first signal.
Or
19. Method according to claim 18, further comprising: performing further transmissions from said further radio device to said radio device using said second beam characteristic.
11. Method of operating a radio device comprising a radio interface configured to wirelessly exchange data with at least one further device, wherein said radio device comprises at least one apparatus according claim 1, 
wherein said radio device establishes a first communications channel with said at least one further device using said electromagnetic waves, 
and establishes a second communications channel with said at least one further device by at least temporarily controlling said reflective response of said at least one portion of said reflective surface.
15. Radio device comprising a radio interface for wirelessly exchanging data with at least one further device, wherein said radio device comprises at least one apparatus according to claim 1.

12. System comprising a first radio device, wherein said first radio device is configured according to claim 9, and at least one second radio device, said second radio device comprising a transmitter configured to transmit electromagnetic waves to said first radio device, a receiver configured to receive reflected modulated electromagnetic waves from said first radio device, wherein said second radio device is configured to wirelessly exchange data with said first radio device using said first communications channel and/or said second communications channel.
16. Radio device comprising: a transmitter that transmits electromagnetic waves via an antenna system with a first beam characteristic to an apparatus according to claim 1; and a receiver that receives reflected modulated electromagnetic waves from said apparatus, wherein said radio device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves.
Or
17. Radio system comprising: a radio device comprising a radio interface for wirelessly exchanging data with at least one further device, wherein said radio device comprises at least one apparatus according to claim 1; and the at least one further radio device comprising: a transmitter that transmits electromagnetic waves via an antenna system with a first beam characteristic to the at least one apparatus according to claim 1; and a receiver that receives reflected modulated electromagnetic waves from said at least one apparatus, wherein said at least one further radio device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves.
Or
18. Method of operating a radio system according to claim 17, said method comprising: transmitting a first signal from said further radio device via an antenna system with a first beam characteristic to said radio device, mechanically modulating and reflecting, by said radio device, at least a portion of said first signal, receiving said mechanically modulated and reflected first signal at said further radio device, and determining a second beam characteristic for said antenna system depending on said received modulated and reflected first signal.
Or
19. Method according to claim 18, further comprising: performing further transmissions from said further radio device to said radio device using said second beam characteristic.
16. Radio device comprising: a transmitter configured to transmit electromagnetic waves via an antenna system with a first beam characteristic to an apparatus according to claim 1; a receiver configured to receive reflected modulated electromagnetic waves from said apparatus, wherein said radio device is configured to determine a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves.
16. Radio device comprising: a transmitter that transmits electromagnetic waves via an antenna system with a first beam characteristic to an apparatus according to claim 1; and a receiver that receives reflected modulated electromagnetic waves from said apparatus, wherein said radio device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves.
Or
17. Radio system comprising: a radio device comprising a radio interface for wirelessly exchanging data with at least one further device, wherein said radio device comprises at least one apparatus according to claim 1; and the at least one further radio device comprising: a transmitter that transmits electromagnetic waves via an antenna system with a first beam characteristic to the at least one apparatus according to claim 1; and a receiver that receives reflected modulated electromagnetic waves from said at least one apparatus, wherein said at least one further radio device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves.
Or
18. Method of operating a radio system according to claim 17, said method comprising: transmitting a first signal from said further radio device via an antenna system with a first beam characteristic to said radio device, mechanically modulating and reflecting, by said radio device, at least a portion of said first signal, receiving said mechanically modulated and reflected first signal at said further radio device, and determining a second beam characteristic for said antenna system depending on said received modulated and reflected first signal.
Or
19. Method according to claim 18, further comprising: performing further transmissions from said further radio device to said radio device using said second beam characteristic.
17. System comprising a first radio device, wherein said first radio device is configured according to claim 10, and at least one second radio device, said second radio device comprising a transmitter configured to transmit electromagnetic waves to said first radio device, a receiver configured to receive reflected modulated electromagnetic waves from said first radio device, wherein said second radio device is configured to wirelessly exchange data with said first radio device using said first communications channel and/or said second communications channel.  

16. Radio device comprising: a transmitter that transmits electromagnetic waves via an antenna system with a first beam characteristic to an apparatus according to claim 1; and a receiver that receives reflected modulated electromagnetic waves from said apparatus, wherein said radio device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves.
Or
17. Radio system comprising: a radio device comprising a radio interface for wirelessly exchanging data with at least one further device, wherein said radio device comprises at least one apparatus according to claim 1; and the at least one further radio device comprising: a transmitter that transmits electromagnetic waves via an antenna system with a first beam characteristic to the at least one apparatus according to claim 1; and a receiver that receives reflected modulated electromagnetic waves from said at least one apparatus, wherein said at least one further radio device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves.
Or
18. Method of operating a radio system according to claim 17, said method comprising: transmitting a first signal from said further radio device via an antenna system with a first beam characteristic to said radio device, mechanically modulating and reflecting, by said radio device, at least a portion of said first signal, receiving said mechanically modulated and reflected first signal at said further radio device, and determining a second beam characteristic for said antenna system depending on said received modulated and reflected first signal.
Or
19. Method according to claim 18, further comprising: performing further transmissions from said further radio device to said radio device using said second beam characteristic.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 14, 2020, August 25, 2021, February 2, 2022, June 21, 2022, and September 26, 2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because inclusion of legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 6, 8-10, and 17 are objected to because of the following informalities:  
In claim 1, 8-9, “said reflective surface” lacks proper antecedent basis and should read “said at least one reflective surface”
In claim 6, “receiv” is improper and should read “receive”
In claim 9, “said apparatus” lacks proper antecedent basis and should read “said at least one apparatus”
In claim 10, “said further device” lacks proper antecedent basis and should read “said at least one further device”
In claim 17, “said second radio device” lacks proper antecedent basis and should read “said at least one second radio device”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 14-15, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the limitation "at least one portion of said reflective surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same “at least one portion of said reflective surface” of claim 1 or a different one.
Claim 4 recites the limitation "said at least one movable reflective surface portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation "electromagnetic waves" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same “electromagnetic waves” of claim 9 or a different one.
Claim 17 recites the limitation "electromagnetic waves" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same “electromagnetic waves” of claim 9 or a different one.
Claim 20 recites the limitation "at least one portion of said reflective surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same “at least one portion of said reflective surface” of claim 9 or a different one.
Claim 21 recites the limitation "said at least one movable reflective surface portion" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 5-7 and 19 inherit the deficiencies of claim 4.
Claim 15 inherits the deficiencies of claim 14.
Claim 18 inherits the deficiencies of claim 17.
Claim 22 inherits the deficiencies of claim 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto (US Patent No. 5841392 A).
Regarding claim 1, Kishimoto discloses (Fig. 1-2) an apparatus comprising at least one reflective surface configured to reflect electromagnetic waves (10b), wherein a reflective response of at least one portion of said reflective surface with respect to said electromagnetic waves is electronically controllable (col. 4, lines 18-20), wherein said apparatus is configured to at least temporarily control said reflective response of said at least one portion of said reflective surface (col. 4, lines 18-20).

    PNG
    media_image1.png
    787
    521
    media_image1.png
    Greyscale


Regarding claim 2, Kishimoto further discloses wherein said apparatus is configured to perform one or more of reflect, transmit, and receive electromagnetic waves that have a frequency of 3 gigahertz, or greater (col. 3, line 25-27).  
Regarding claim 3, Kishimoto further discloses (Fig. 2) wherein at least one portion of said reflective surface is movable (20), wherein a control of said reflective response comprises at least one of: a) temporarily drive a movement of said at least one movable portion of said reflective surface, and b) control reflective properties of said at least one portion of said reflective surface with respect to said electromagnetic waves.  
Regarding claim 4, Kishimoto further discloses (Fig. 2) comprising at least one of: a) electromechanical actuator (20) configured to drive a movement of said at least one movable reflective surface portion, b) a reflective element comprising liquid crystal, and c) a reflective element comprising graphene elements.
Regarding claim 5, Kishimoto further discloses (Fig. 2) wherein said electromechanical actuator comprises at least one of: a) an actuator configured to provide haptic feedback (12) and b) a piezoelectric element.
Regarding claim 8, Kishimoto discloses (Fig. 1-2) method of operating an apparatus comprising at least one reflective surface configured to reflect electromagnetic waves (10b), wherein a reflective response of at least one portion of said reflective surface with respect to said electromagnetic waves is electronically controllable (col. 4, lines 18-20), wherein said apparatus at least temporarily controls said reflective response of said at least one portion of said reflective surface (col. 4, lines 18-20).
Regarding claim 19, Kishimoto further discloses (Fig. 2) wherein said electromechanical actuator comprises a vibration motor configured to provide haptic feedback (12).

Claims 1 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buser et al. (US Patent No. 4361911 A), hereinafter known as Buser.
Regarding claim 1, Buser discloses (Fig. 1c) an apparatus comprising at least one reflective surface configured to reflect electromagnetic waves (12), wherein a reflective response of at least one portion of said reflective surface with respect to said electromagnetic waves is electronically controllable (col. 7, lines 60-65), wherein said apparatus is configured to at least temporarily control said reflective response of said at least one portion of said reflective surface (col. 7, lines 60-65).
Regarding claim 9, Buser discloses (Fig. 1c) radio device comprising a radio interface configured to wirelessly exchange data with at least one further device, wherein said radio device comprises at least one apparatus comprising at least one reflective surface configured to reflect electromagnetic waves (12), wherein a reflective response of at least one portion of said reflective surface with respect to said electromagnetic waves is electronically controllable (col. 7, lines 60-65),  wherein said apparatus is configured to at least temporarily control said reflective response of said at least one portion of said reflective surface (col. 7, lines 60-65), wherein said radio device is configured to: establish a first communications channel with said at least one further device using said electromagnetic waves (col. 2, lines 20-25), and establishing a second communications channel with said at least one further device by at least temporarily controlling said reflective response of said at least one portion of said reflective surface (col. 2, lines 28-38).  
Regarding claim 10, Buser further discloses wherein said radio device is configured to: determine, using said first communications channel, a first secret, which is a shared secret common to the radio device and said further device (col. 2, lines 22-37); determine, depending on said first secret, a second secret (col. 2, lines 22-37); and transmit first information characterizing said second secret to said further device using said second communications channel (col. 2, lines 22-37).
Regarding claim 11, Buser further discloses (Fig. 1c) method of operating a radio device comprising a radio interface configured to wirelessly exchange data with at least one further device, wherein said radio device comprises at least one apparatus according claim 1, wherein said radio device establishes a first communications channel with said at least one further device using said electromagnetic waves (col. 2, lines 22-37), and establishes a second communications channel with said at least one further device by at least temporarily controlling said reflective response of said at least one portion of said reflective surface (col. 2, lines 22-37).
Regarding claim 12, Buser further discloses (Fig. 1c) and at least one second radio device, said second radio device comprising a transmitter configured to transmit electromagnetic waves to said first radio device (col. 2, lines 22-37), a receiver configured to receive reflected modulated electromagnetic waves from said first radio device (col. 2, lines 22-37), wherein said second radio device is configured to wirelessly exchange data with said first radio device using said first communications channel and/or said second communications channel (col. 2, lines 22-37).
Regarding claim 13, Buser further discloses wherein said first radio device is configured to: determine, using said first communications channel, a first secret, which is a shared secret common to the first radio device and said second radio device (col. 2, lines 22-37); determine, depending on said first secret, a second secret (col. 2, lines 22-37); and transmit first information characterizing said second secret to said second radio device using said second communications channel (col. 2, lines 22-37), wherein said second radio device is configured to receive, using said second communications channel, said first information from said first radio device, and to evaluate said received first information depending on said first secret (col. 2, lines 22-37).  
Regarding claim 14, Buser further discloses and at least one second radio device, said second radio device comprising a transmitter configured to transmit electromagnetic waves to said first radio device (col. 2, lines 22-37), and a receiver configured to receive reflected modulated electromagnetic waves from said first radio device (col. 2, lines 22-37), wherein said second radio device wirelessly exchanges data with said first radio device using said first communications channel and said second communications channel (col. 2, lines 22-37).
Regarding claim 15, Buser further discloses wherein said first radio device determines, using said first communications channel, a first secret, which is a shared secret common to the first radio device and said second radio device (col. 2, lines 22-37); determines, depending on said first secret, a second secret (col. 2, lines 22-37); and transmits first information characterizing said second secret to said second radio device using said second communications channel (col. 2, lines 22-37), wherein said second radio device receives, using said second communications channel, said first information from said first radio device, and evaluates said received first information depending on said first secret (col. 2, lines 22-37).  
Regarding claim 16, Buser further discloses for at least one of: a) performing encryption-based applications, b) authentication (col. 2, lines 37-39), c) two-factor authentication, d) secure content sharing, and e) automating services.
Regarding claim 17, Buser further discloses (Fig. 1c) and at least one second radio device, said second radio device comprising a transmitter configured to transmit electromagnetic waves to said first radio device (col. 2, lines 22-37), a receiver configured to receive reflected modulated electromagnetic waves from said first radio device (col. 2, lines 22-37), wherein said second radio device is configured to wirelessly exchange data with said first radio device using said first communications channel and/or said second communications channel (col. 2, lines 22-37).
Regarding claim 18, Buser further discloses wherein said first radio device is configured to: determine, using said first communications channel, a first secret, which is a shared secret common to the first radio device and said second radio device (col. 2, lines 22-37); determine, depending on said first secret, a second secret (col. 2, lines 22-37); and transmit first information characterizing said second secret to said second radio device using said second communications channel (col. 2, lines 22-37), wherein said second radio device is configured to receive, using said second communications channel, said first information from said first radio device, and to evaluate said received first information depending on said first secret (col. 2, lines 22-37). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Hu et al. (Hu, Wenfei, et al. "Design and Measurement of Reconfigurable Millimeter Wave Reflectarray Cells With Nematic Liquid Crystal." IEEE Transactions on Antennas and Propagation 56.10 (2008): 3112-3117), hereinafter known as Hu.
Regarding claim 6, Kishimoto does not specifically teach wherein said reflective element comprising liquid crystal comprises: two electrodes configured to receiv a control voltage, and a liquid crystal cavity between said two electrodes.
However, Hu teaches (Fig. 1 and 3) wherein a reflective element comprising liquid crystal comprises: two electrodes configured to receiv a control voltage (V and GND), and a liquid crystal cavity between said two electrodes (first paragraph in left column of page 3114).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Kishimoto with Hu to include “wherein a reflective element comprising liquid crystal comprises: two electrodes configured to receiv a control voltage, and a liquid crystal cavity between said two electrodes,” as taught by Hu, for the purpose of reducing complexity, loss, and cost (see also Introduction).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Carrasco et al. (Carrasco, Eduardo, et al. "Gate-controlled mid-infrared light bending with aperiodic graphene nanoribbons array." Nanotechnology 26.13 (2015): 134002.), hereinafter known as Carrasco.
Regarding claim 7, Kishimoto does not specifically teach wherein said reflective element comprising graphene elements comprises a plurality of graphene nanoribbons.
However, Carrasco teaches (Fig. 2) wherein a reflective element comprising graphene elements comprises a plurality of graphene nanoribbons.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Kishimoto with Carrasco to include “wherein a reflective element comprising graphene elements comprises a plurality of graphene nanoribbons,” as taught by Carrasco, for the purpose of improving dynamic control of the reflective element (see also Introduction).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buser in view of Kishimoto.
Regarding claim 20, Buser does not specifically teach wherein at least one portion of said reflective surface is movable, wherein a control of said reflective response comprises at least one of: a) temporarily drive a movement of said at least one movable portion of said reflective surface, and b) control reflective properties of said at least one portion of said reflective surface with respect to said electromagnetic waves.
However, Kishimoto teaches (Fig. 2) wherein at least one portion of said reflective surface is movable (20), wherein a control of said reflective response comprises at least one of: a) temporarily drive a movement of said at least one movable portion of said reflective surface, and b) control reflective properties of said at least one portion of said reflective surface with respect to said electromagnetic waves.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the radio device of Buser with Kishimoto to include “wherein at least one portion of said reflective surface is movable, wherein a control of said reflective response comprises at least one of: a) temporarily drive a movement of said at least one movable portion of said reflective surface, and b) control reflective properties of said at least one portion of said reflective surface with respect to said electromagnetic waves,” as taught by Kishimoto, for the purpose of improving accuracy (see also col. 4, lines 21-25).
Regarding claim 21, Buser does not specifically teach comprising at least one of: a) electromechanical actuator configured to drive a movement of said at least one movable reflective surface portion, b) a reflective element comprising liquid crystal, and c) a reflective element comprising graphene elements.  
However, Kishimoto teaches (Fig. 2) electromechanical actuator (20) configured to drive a movement of said at least one movable reflective surface portion.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the radio device of Buser with Kishimoto to include “electromechanical actuator configured to drive a movement of said at least one movable reflective surface portion,” as taught by Kishimoto, for the purpose of improving accuracy (see also col. 4, lines 21-25).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Buser in view of Kishimoto as applied to claim 21 above, and in further view of Hu.
Regarding claim 22, Buser does not specifically teach wherein said reflective element comprising liquid crystal comprises: two electrodes configured to receiv a control voltage, and a liquid crystal cavity between said two electrodes.
However, Hu teaches (Fig. 1 and 3) wherein a reflective element comprising liquid crystal comprises: two electrodes configured to receiv a control voltage (V and GND), and a liquid crystal cavity between said two electrodes (first paragraph in left column of page 3114).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the radio device of Buser with Hu to include “wherein a reflective element comprising liquid crystal comprises: two electrodes configured to receiv a control voltage, and a liquid crystal cavity between said two electrodes,” as taught by Hu, for the purpose of reducing complexity, loss, and cost (see also Introduction).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845